DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5, and 6, in the reply filed on 12/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tokimitsu et al. (JP 2019007994 A) (references herein made with respect to English machine translation attached), in view of Sako et al. (JP 2001194810 A) (references herein made with respect to English machine translation attached).

Tokimitsu teaches an electrophotographic photosensitive member having a support and a photosensitive layer on the support, the surface layer of the electrophotographic photosensitive member contains a cured product, and the cured product is a copolymer of a charge transporting compound that has a chain polymerizable functional group and a compound represented by formula (1). The chain polymerizable functional group consists of at least an acryloyloxy group or a methacryloyloxy group ([0008]). The electrophotographic photosensitive member has electrical characteristics that are less likely to change due to temperature and humidity ([0010]). The electrophotographic photosensitive member is used in an electrophotographic apparatus. The apparatus also contains at least one selected from the group consisting of a charging unit, a developing unit, a transfer unit, and a cleaning unit ([0072]). 


    PNG
    media_image1.png
    41
    240
    media_image1.png
    Greyscale
Tokimitsu teaches that the charge transport compound having a polymerizable functional group is a compound represented by formula (4) ([0018]). 
Figure 1. “Chemical formula 4” as taught in [0018] of Tokimitsu.


    PNG
    media_image2.png
    116
    629
    media_image2.png
    Greyscale
In formula (4), P1 is a group represented by formulas (5) or (6), A represents a charge transport group, and a represents an integer of 1 to 4.
Figure 2. “Chemical formulas 5 and 6” as taught in [0018] of Tokimitsu.

When a is 2 or more, P1 may be the same or different. For example, when a = 3, all three functional groups P1 that directly bond to the hole transporting compound A are present. In formula (4), A represents a charge transport group. A hydrogenated product (charge transport compound) in which a bonding site of A with P1 is replaced with a hydrogen atom is preferably a compound represented by formula (7).

    PNG
    media_image3.png
    74
    215
    media_image3.png
    Greyscale

Figure 3. “Chemical formula 7” as taught in [0019] of Tokimitsu.

In formula (7), R41, R42, and R43 each represents an alkyl group having 1 to 6 carbon atoms as a substituent or a phenyl group which may have a group represented by formula (8) ([0019]).

    PNG
    media_image4.png
    146
    508
    media_image4.png
    Greyscale

Figure 4. “Chemical formula 8” as taught in [0019] of Tokimitsu.

In formula (8), Ar81 represents a group obtained by removing m hydrogen atoms from benzene. R81 and R82 each represents a hydrogen atom or an alkyl group having 1 to 4 carbon atoms. P represents 0 or 1, and q represents an integer of 1 to 4. r represents 0 or 1, and 4 ≥ p + q + r ≥ 2. When q is more than 1, each carbon has R81 and R82 bonded to each carbon may be the same or different. R83 represents a fluorine atom or a fluorinated alkyl group having 2 or less carbon atoms. m represents an integer of 1 to 5 and when m is 2 or more, the group represented by R83 may be the same or different ([0019]).
	Formulas (5) and (6) of Tokimitsu are structurally identical to formulas (1) and (2) of Claim 1 and Formulas (7) and (8) of Tokimitsu represent generic structures of formulas (3) and (4) of Claim 1. Therefore, Tokimitsu teaches a charge transporting compound having a chain polymerizable functional group selected from the group consisting of chain polymerizable functional groups represented by formulas (1) to (4), as required by the limitation of Claim 1.  

    PNG
    media_image5.png
    75
    333
    media_image5.png
    Greyscale
Tokimitsu further teaches that the cured product in the surface layer of the electrophotographic photosensitive member is preferably a copolymer of a charge transport compound having a chain polymerizable functional group, a compound represented by Formula (1), and a compound represented by Formula (9).
Figure 5. “Chemical formula 9” as taught in [0021] of Tokimitsu.

Where R91 represents a hydrogen atom or a methyl group and R92 is a straight-chain alkyl group having 7 or more carbons. 


    PNG
    media_image6.png
    380
    524
    media_image6.png
    Greyscale
In one example ([0086], Example 5), Tokimitsu teaches an electrophotographic photosensitive member that was produced using a sufficiently similar method as the Applicant (see [0124]-[0135] of the instant spec). To produce the surface layer, 100 parts of a hole transporting compound represented by Formula (4-5) (see [0020]), 1.0 part of the charge transporting compound having a chain polymerizable functional group (1-12) (see [0017]), 19 parts of polytetrafluoroethylene particles (trade name: Lubron L-2, manufactured by Daikin Co., Ltd.), and 1.0 parts of a resin having a repeating structural unit represented by Formulas (A1) and (A2) with a copolymerization ratio of (A1)/(A2) = 1/1 and a weight average molecular weight of 130,000 was mixed with 100 parts of n-propanol and 1,1,2,2,3,3,4-heptaflurocyclopentane (Zeorora H, manufactured by Nippon Zeon Co., Ltd.). 
Figure 6. “Structural Units A1 and A2” as taught in [0086] of Tokimitsu.

However, Sako teaches an electrophotographic photosensitive member having a desired surface layer hardness by adjusting the molecular weight of the binder resin, the number of polymerization functional groups, and by evenly dispersing a specific amount of flurororesin powder in the surface layer in order to make the surface friction coefficient and contact angle within the desired range ([0059]-[0060]). Sako teaches that is the less the dispersed material, the larger the universal hardness of the surface layer is. Additionally, when the molecular weight of the binder resin is increased, the universal hardness is also increased, and if the degree of crosslinking of the resin is increased by increasing the number of polymerization functional groups, the universal hardness is increased ([0060]). Sako further teaches that the number average particle size of the fluororesin powder is preferably in the range of 0.01 to 5 µm, and the number average molecular weight is in the range of 3,000 to 5,000,000 ([0065]). The content of the fluorine-based resin powder is preferably from 4 to 70% by mass, and more preferably 10 to 55% by mass based on the total mass of the constituent composition of the outermost surface layer of the photoreceptor. If it is less than 4% by mass, the reduction of the surface energy may be insufficient, and if it exceeds 70% by mass, the film strength of the surface layer may be lowered ([0067]). In the examples taught by Sako, 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the weight average molecular weight of the of resin having a repeating structural unit represented by Formulas (A1) and (A2) with a copolymerization ratio of (A1)/(A2) = 1/1 of Tokimitsu to achieve the desired surface layer hardness, surface friction coefficient, and contact angle of the electrophotographic photosensitive member. See MPEP § 2144.05(II).
Furthermore, the polytetrafluoroethylene particle of Tokimitsu as modified by Sako would exhibit sufficiently similar “abundance ratios” as the Applicant’s, assuming that the number-average particle diameter, number average molecular weight, and mass content with respect to the surface layer of the photosensitive member were selected from the ranges suggested by the combined prior art and would meet the limitations required by Claim 1, absent any evidence to the contrary. 

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        01/14/2022